The placing of a barricade across a city sidewalk in the nighttime is an inherently dangerous act. The use of a strand of chicken wire for that purpose is to lay a snare for the unsuspecting traveler. To guard against accident by placing a red light on the ground is inadequate, either as notice of the particular peril, or as warning in general. The red light should have been so suspended or placed above the ground as to indicate that the danger lay not in the condition *Page 548 
of the sidewalk but in an invisible wire stretched across the path. There was negligence on the part of the contractor. There was no negligence on the part of the plaintiff. At the time of the accident the light at the north side was out. This also absolves the plaintiff from negligence even though it adds nothing to the liability of the defendant. The case falls within the exception to the general rule excusing the contractor landowner from liability for the negligent conduct of the independent contractor.
The plaintiff was seriously injured and her injuries, within the limits of reasonable probability, will be permanent. Her special damages amount to $524. I do not think she should be exposed to the hazards of an operation. For the general damage she has suffered she should recover $2,500.
   Judgment is rendered for the plaintiff to recover of the defendant $3,024 damages.